Citation Nr: 0841057	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-21 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.

2.  Entitlement to an initial compensable rating for 
patellofemoral syndrome of the right knee.

3.  Entitlement to an initial compensable rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2001 to 
September 2004.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  In the 
December 2005 rating decision, the RO granted service 
connection for left knee patellofemoral syndrome, right knee 
patellofemoral syndrome, and sinusitis.  A 10 percent rating 
was assigned for left knee patellofemoral syndrome and 
noncompensable ratings were assigned for each of the other 
two disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that she is entitled to a higher initial 
rating for each of her service-connected disabilities, namely 
left knee patellofemoral syndrome, right knee patellofemoral 
syndrome, and sinusitis.  

The Board notes that in her November 2006 notice of 
disagreement, the veteran indicated that there are additional 
medical records at the VA Clinic in Ft. Campbell, Kentucky.  
She also indicated that she was seen by a private physician 
at Premier Health Clinic in Clarksville, Tennessee.  In 
November 2006 she even sent in a statement which authorizes 
VA to request and receive a copy of her medical records from 
Premier Health Clinic.  Despite this information, there is no 
indication that the RO attempted to follow-up with any 
development action.  Instead, the most recent VA medical 
records contained in the claims folder are from August 2005, 
and there are no private medical records whatsoever contained 
in the claims folder.

Additionally, in a statement attached to the veteran's July 
2007 VA Form 9, the veteran indicated that she wanted to have 
a "BVA hearing."  Neither the statement nor the VA Form 9 
itself specifies which type of BVA hearing the veteran wishes 
to attend.  Therefore, the RO should clarify what type of BVA 
hearing the veteran wants.  

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, the RO 
or the AMC should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran, to include her medical 
records from Premier Health Clinic.  If 
the RO or the AMC is unable to obtain any 
such evidence, it should so inform the 
veteran and her representative and request 
them to provide the outstanding evidence.

2.  The RO or the AMC should also 
undertake all appropriate action to obtain 
up-to-date VA treatment records for the 
veteran from August 2005 to the present.

3.  Then, the RO or the AMC should 
request the veteran to clarify the type 
of hearing that she desires.  

4.  Then, after any other indicated 
development is completed, the RO or the 
AMC should readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

5.  If the veteran desires a 
videoconference hearing before the Board or 
a Board hearing at the RO, the desired 
hearing should be scheduled in accordance 
with the docket number of this appeal.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




